 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-LJO-GSA-PC
12                   Plaintiff,                               ORDER DENYING MOTION FOR
                                                              LEAVE TO FILE SURREPLY, MOTION
13          vs.                                               FOR EVIDENTIARY HEARING, AND
                                                              MOTION FOR APPOINTMENT OF
14   F. MONTOYA, et al.,                                      COUNSEL
15                   Defendants.                              (ECF No. 34.)
16

17

18

19   I.       BACKGROUND
20            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983. On May 1, 2017, Plaintiff filed the
22   Complaint commencing this action. (ECF No. 1.) This case now proceeds with Plaintiff’s First
23   Amended Complaint filed on May 3, 2018, against defendants Montoya and Carter for violation
24   of due process under the Fourteenth Amendment, and against defendants Killmer and Lopez for
25   conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under the
26   Eighth Amendment. (ECF No. 16.)1
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
 1          On January 10, 2019, Defendants filed a motion for an order revoking Plaintiff’s in forma
 2   pauperis status. (ECF No. 24.) On January 29, 2019, Plaintiff filed an opposition to the motion.
 3   (ECF No. 28.) On February 4, 2019, Defendants filed a reply to the opposition. (ECF No. 29.
 4   On February 13, 2019, Plaintiff filed an impermissible surreply, (ECF No. 30), which was
 5   stricken by the court on February 15, 2019, (ECF No. 31). On February 15, 2019, Plaintiff filed
 6   another impermissible surreply, (ECF No. 32), which was stricken by the court on February 20,
 7   2019, (ECF No. 33).
 8          On February 22, 2019, Plaintiff filed a motion for leave to file another surreply in reply
 9   to Defendants’ February 4, 2019 reply. (ECF No. 34.) On March 15, 2019, Defendants filed an
10   opposition to the motion. (ECF No. 35.) On March 29, 2019, Plaintiff filed a reply to the
11   opposition. (ECF No. 37.) On March 29, 2019, Plaintiff filed a second reply to the opposition,
12   which he titles “motion for leave to file supplemental surreply identifying good cause opposition
13   to (DAG’s) 3/15/19 ‘imminent danger exception.’” (ECF No. 37.)
14          Plaintiff’s motion for leave to file a surreply is now before the court. Local Rule 230(l).
15   II.    MOTION FOR LEAVE TO FILE SURREPLY
16          A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
17   already been fully briefed. USLegal.com, http://definitions.uslegal.com/s/sur-reply/ (last visited
18   December 31, 2013). The Local Rules provide for a motion, an opposition, and a reply. Neither
19   the Local Rules nor the Federal Rules provide the right to file a surreply. Parties do not have the
20   right to file surreplies and motions are deemed submitted when the time to reply has expired.
21   Local Rule 230(l).
22          The court generally views motions for leave to file a surreply with disfavor. Garcia v.
23   Biter, 195 F. Supp. 3d 1131, 1133–34 (E.D. Cal. 2016) (citing Hill v. England, No. CVF05869
24   REC TAG, 2005 WL 3031136, at *1 (E.D. Cal. 2005) (citing Fedrick v. Mercedes–Benz USA,
25   LLC, 366 F.Supp.2d 1190, 1197 (N.D. Ga. 2005)). However, district courts have the discretion
26   to either permit or preclude a surreply. Id. (citing see U.S. ex rel. Meyer v. Horizon Health Corp.,
27   565 F.3d 1195, 1203 (9th Cir. 2009) (district court did not abuse discretion in refusing to permit
28   “inequitable surreply”); JG v. Douglas County School Dist., 552 F.3d 786, 803 n.14 (9th Cir.

                                                      2
 1   2008) (district court did not abuse discretion in denying leave to file surreply where it did not
 2   consider new evidence in reply); Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (new
 3   evidence in reply may not be considered without giving the non-movant an opportunity to
 4   respond). A district court may allow a surreply to be filed, but only “where a valid reason for
 5   such additional briefing exists, such as where the movant raises new arguments in its reply brief.”
 6   Hill, 2005 WL 3031136 at *1.
 7          In this Circuit, courts are required to afford pro se litigants additional leniency. E.g.,
 8   Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012); Watison v. Carter, 668 F.3d 1108,
 9   1112 (9th Cir. 2012); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Thomas v.
10   Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). This leniency, however, does not extend to
11   permitting surreplies as a matter of course and the court is not generally inclined to permit
12   surreplies absent an articulation of good cause why such leave should be granted. Garcia, 195
13   F.Supp.3d at 1134.
14          Plaintiff seeks leave to file a reply in response to Defendants’ reply to Plaintiff’s
15   opposition to the motion to revoke Plaintiff’s in forma pauperis status. First, Plaintiff argues that
16   on February 15, 2019, he was under threat of imminent danger due to riots at the R.J. Donovan
17   Correctional Facility where he is presently incarcerated. Second, Plaintiff cites to William v.
18   Paramo, 775 F.3d 1182 ((9th Cir. 1994) (prisoner had three strikes, but imminent danger exists
19   with “R” suffix, in forma pauperis granted). Finally, Plaintiff discusses habeas proceedings in
20   which he is challenging one or more of his criminal convictions. Plaintiff requests an evidentiary
21   hearing and appointment of counsel.
22          In opposition, Defendants argue that Plaintiff’s motion provides no basis for allowing a
23   surreply, as nothing in Defendants’ reply raised new arguments or evidence, and Defendants’
24   only arguments were made in direct response to Plaintiff’s opposition.
25          In reply, Plaintiff contends that the in forma pauperis issue is now resolved and
26   Defendants are required to file an Answer.
27   ///
28   ///

                                                      3
 1          Plaintiff’s second reply to Defendants’ opposition, filed on March 29, 2019, is itself an
 2   impermissible surreply and shall not be considered by the court.2 Local Rule 230(l).
 3          Discussion
 4          Plaintiff has not shown good cause for the court to grant him leave to file a surreply.
 5   Defendants filed their motion to revoke Plaintiff’s in forma pauperis status on January 10, 2019;
 6   Plaintiff filed his opposition on January 29, 2019; and Defendants filed their reply on February
 7   4, 2019. Upon the filing of Defendants’ reply, their motion was fully briefed and before the
 8   court. Local Rule 230(l).
 9          As discussed above, a district court may allow a surreply to be filed, but only “where a
10   valid reason for such additional briefing exists, such as where the movant raises new arguments
11   in its reply brief.” Hill, 2005 WL 3031136 at *1. Here, Defendants did not raise any new
12   arguments or issues in their reply which would require additional briefing by Plaintiff. In their
13   reply Defendants argued that (1) Plaintiff’s ailments, that he sees “spots and lines” due to
14   Defendants’ actions in 2015, do not amount to an “imminent danger” that would exempt him
15   from § 1915(g)’s revocation provision, and (2) Plaintiff’s case 1:10-cv-02336-AWI-DLB was
16   clearly dismissed “for failure to state a claim,” despite Plaintiff’s belief that the district court
17   wrongfully entered judgment as a “strike” against Plaintiff in that case, and the doctrine of res
18   judicata precludes an attack by Plaintiff on judgments entered in his prior cases. (ECF No. 35 at
19   1-2.) To the extent that Defendants’ res judicata argument is new, the court finds no good cause
20   for additional briefing on this issue by Plaintiff, and Plaintiff has not indicated that he intends to
21   address this issue in a surreply. None of Defendants’ other arguments or issues were newly raised
22   by Defendants in the reply brief, which was responsive to arguments addressed by Plaintiff in his
23   opposition. In his opposition, Plaintiff argued that (1) he suffers from a head injury, loss of
24   hearing in his right ear, knee injury, and injury to his right eye causing him to see spots and lines
25   still to this very day, and (2) the district court wrongfully entered a “strike” against Plaintiff in
26   case 1:10-cv-02336-AWI-DLB, and Plaintiff plans to “revive” the original complaint filed in that
27

28
                    2
                        The court neither requested this surreply nor granted a request on the behalf of Plaintiff to file it.

                                                               4
 1   action in the future. (ECF No. 28 at 1-2.)         Since Defendants’ reply did not raise any new
 2   arguments or issues requiring further briefing by Plaintiff, the court finds no valid reason for
 3   additional briefing by Plaintiff and Plaintiff’s motion for leave to file a surreply shall be denied.
 4   In light of this ruling Plaintiff’s request for an evidentiary hearing on this matter shall also be
 5   denied.
 6   III.      MOTION FOR APPOINTMENT OF COUNSEL
 7             Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
 8   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to
 9   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court
10   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional
11   circumstances the court may request the voluntary assistance of counsel pursuant to section
12   1915(e)(1). Rand, 113 F.3d at 1525.
13             Without a reasonable method of securing and compensating counsel, the court will seek
14   volunteer counsel only in the most serious and exceptional cases. In determining whether
15   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
16   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
17   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
18             In the present case, the court does not find the required exceptional circumstances. At this
19   stage of the proceedings, it is too early to determine whether Plaintiff is likely to succeed on the
20   merits. The outcome of Defendants’ pending motion for an order revoking Plaintiff’s in forma
21   pauperis status, which if granted would require Plaintiff to pay the $400.00 filing fee in full for
22   this case, is unknown at this time. Moreover, the court finds that Plaintiff can adequately
23   articulate his claims, and Plaintiff’s claims -- for retaliation, due process, and failure to protect
24   Plaintiff -- are not complex. Therefore, Plaintiff’s request for appointment of counsel shall be
25   denied, without prejudice to renewal of the motion at a later stage of the proceedings.
26   IV.       CONCLUSION
27             Based on the foregoing, IT IS HEREBY ORDERED that:
28             1.     Plaintiff’s motion for leave to file a surreply is DENIED;

                                                        5
 1        2.    Plaintiff’s request for an evidentiary hearing is DENIED; and
 2        3.    Plaintiff’s motion for appointment of counsel is DENIED, without prejudice.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   April 3, 2019                         /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                6
